— Appeal by the defendant from an amended judgment of the County Court, Rockland County (Bartlett, J.), rendered September 25, 2007, revoking a sentence of probation previously imposed by the same court (Resnik, J.) upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of burglary in the third degree.
Ordered that the amended judgment is affirmed.
The defendant contends that the sentence imposed upon the revocation of the probationary sentence was excessive. Upon a finding that the defendant had violated probation, the County Court was authorized to revoke probation and sentence the defendant for the original crime (see CEL 410.70 [5]; People v Costanza, 36 AD3d 829, 830 [2007]). Here, under the circumstances of this case, given that the defendant repeatedly violated the conditions of his probation and engaged in further criminal acts, the County Court providently exercised its discretion in sentencing the defendant to an indeterminate term of imprisonment of lVs to 4 years (see People v Costanza, 36 AD3d at 830; People v Bryant, 32 AD3d 1080, 1081 [2006]; People v Suitte, 90 AD2d 80 [1982]). Rivera, J.E, Dillon, Balkin and Leventhal, JJ., concur.